Citation Nr: 0732509	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  07-06 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from June 1948 to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was first identified 
many years after service and has not been linked by competent 
medical evidence to service. 

2.  The veteran's tinnitus was first identified many years 
after service and has not been linked by competent medical 
evidence to service. 


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred 
or aggravated.  38 U.S.C.A §§ 1110, 1131 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic 
diseases, such as organic disease of the nervous system, 
including sensorineural hearing loss and tinnitus, may be 
presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006); 67 Fed. Reg. 67792-67793 
(Nov. 7, 2002).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity. For the 
purposes of applying the laws administered by the VA, 
impaired hearing  will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 HZ are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In this case, the veteran's service medical records show that 
he was treated for otomycosis of the right ear in October 
1949.  Otomycosis is a fungal infection of the external 
auditory meatus.  See Dorland's Illustrated Medical 
Dictionary 1339 (30th ed. 2000).  The veteran claims that 
this infection resulted in his current bilateral hearing loss 
disability and tinnitus.  However, the medical evidence does 
not support the veteran's claim. 

The remainder of the service medical records show that the 
veteran's right ear infection resolved with no residual 
disability shown.  Indeed, the only other mention concerning 
the veteran's ears pertains to an October 1951 entry which 
notes the accumulation of wax in both ears, which was 
removed, but makes no mention of an infection in either ear.  
More importantly, none of the service medical records makes 
any reference to hearing loss or tinnitus.  

Of particular relevance, a discharge examination report dated 
in May 1952 notes that whispered voice testing was 15/15 
bilaterally.  In short, the service medical records provide 
highly probative evidence against the claims. 

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 
3.385.

However, there is no medical evidence that the veteran's 
hearing loss and tinnitus are related to service.  The first 
document evidence of a hearing loss disability, as well as 
complaints of tinnitus, is contained in a VA audiological 
evaluation report dated in June 1986, many years after 
service.  This report establishes a hearing loss disability 
for VA compensation purposes, as speech recognition scores 
were 92 percent for both ears.  See 38 C.F.R. § 3.385.  The 
veteran also reported tinnitus. 

The Board notes, however, that this report does not include a 
medical opinion concerning the etiology or date of onset of 
the veteran's bilateral hearing loss or tinnitus.  In other 
words, this report does include a medical opinion relating 
the veteran's bilateral hearing loss and tinnitus to service, 
to include treatment for otomycosis therein.  Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

In addition to the lack of a medical nexus opinion, the Board 
also emphasizes that the 34-year period between service and 
the first documented complaints of hearing loss and tinnitus 
provides highly probative evidence against the claims.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability). 

The Board also reviewed various VA outpatient treatment 
records dated after the June 1986 audiological evaluation 
report, none of which makes any reference to an infection 
involving either ear.  The lack of treatment for recurring 
ear infections contradicts the veteran's assertion that he 
has continually suffered from ear infections since service, 
thereby providing additional evidence against the claims.

The Board must find that the post-service medical record, 
indicating a disorder that began decades after service with 
no connection to service, provides more evidence against this 
claim. 

In addition to the medical evidence, the Board has also 
considered lay statements provided by the veteran, his son, 
as well as his brother and sister, all of whom explained that 
the veteran's hearing problems first began when he returned 
home from Panama in 1952.  However, these lay statement in 
support of the veteran's claim are outweighed by the medical 
evidence of record which shows that his hearing loss and 
tinnitus were first identified many years after service with 
no connection to any problem in service.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In conclusion, the Board finds that the medical evidence of 
record, indicating that the veteran's hearing loss and 
tinnitus had their onset many years after service, provides 
evidence against these claims.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  As the preponderance of 
the evidence is against the veteran's claims, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.

The Duty to Notify and the Duty to Assist

In reaching this decision, the Board has determined that VA 
has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, a 
letter by the RO dated in June 2005: (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claims; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The Board also finds that a VA examination is not necessary 
to determine whether his bilateral hearing loss and tinnitus 
are related to service, as the standards of the Court's 
recent decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.

Under McLendon, VA must provide a medical examination in a 
service connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, although the veteran was treated for otomycosis 
on one occasion in service, that infection only involved his 
right ear and apparently resolved with no residual disability 
shown, to include hearing loss or tinnitus.  This is shown by 
the fact that the veteran first reported complaints of 
hearing loss in tinnitus in 1986, approximately 34 years 
after his separation from active duty, with no medical 
opinion relating either disability to service, nothing to 
indicate a connection, and significant evidence against such 
a finding.  In light of these findings, the third prong of 
Mclendon has not been met (i.e. an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability).  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


